Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 2, 2019

                                     No. 04-19-00119-CV

               INFINITY COUNTY MUTUAL INSURANCE COMPANY,
                                 Appellant

                                               v.

                                      Michael TATSCH,
                                          Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                  Trial Court No. 12977
                      Honorable N. Keith Williams, Judge Presiding


                                        ORDER
      Scott J. Frank’s motion to participate pro hac vice is granted.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court